ACCEPTED
                                                                                  01-15-00523-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            6/15/2015 11:41:11 AM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                           NO. 01-15-00523-CV

                         In the Court of Appeals                 FILED IN
                                                          1st COURT OF APPEALS
                      For the First District of Texas         HOUSTON, TEXAS
                                                          6/15/2015 11:41:11 AM
                            at Houston, Texas             CHRISTOPHER A. PRINE
                                                                   Clerk
  GLENN BECKENDORFF, IN HIS OFFICIAL CAPACITY AS WALLER
 COUNTY JUDGE, FRANK POKLUDA, IN HIS OFFICIAL CAPACITY AS
         WALLER COUNTY PRECINCT TWO COMMISSIONER,
                          and STAN KITZMAN,
                                Appellants
                                     v.
CITY OF HEMPSTEAD, TEXAS and CITIZENS AGAINST THE LANDFILL
      IN HEMPSTEAD and PINTAIL LANDFILL, INC., Appellees

            On Appeal from the 506th Judicial District Court
                       of Waller County, Texas
                 Trial Court Cause No. 13-03-21872


                 MOTION FOR EXTENSION OF TIME TO
                      RESPOND TO MOTIONS

TO THE HONORABLE JUDGE OF SAID COURT:

     NOW COME Appellants, Glenn Beckendorff, in his official capacity as

Waller County Judge, Frank Pokluda, in his official capacity as Waller County

Precinct Two Commissioner, and Stan Kitzman, and move the Court for an

extension of time to file their Response to Appellee’s Motion to Show

Authority, Motion for Damages Under Texas Rule of Appellate Procedure, and
Motion to Dismiss (hereafter referred to as “Motions”), and shows the Court

as follows:

      The deadline to respond to the Motions is approximately June 15, 2015.

Counsel for Appellants, David Carp, was not involved in the underlying trial

and cannot respond to the Motions without first reviewing the Clerk’s record,

which has not been fully filed at this time. (See attached Affidavit of David

Carp).

      WHEREFORE, Appellants respectfully request an extension to respond

to the Motions until 30 days after the date the Clerk’s record is filed with the

Court so that counsel may have adequate time to review the record and file

appropriate responses to the Motions.

Dated: June 15, 2015                       Respectfully submitted,

                                           By:     /s/ David A. Carp
                                             David A. Carp
                                             TBN: 03836500
                                             Herzog & Carp
                                             427 Mason Park Boulevard
                                             Katy, Texas 77450
                                             713.781.7500 Phone
                                             713.781.4797 Fax
                                             dcarp@hcmlegal.com
                                             Attorneys for Appellants




                                   Page 2 of 3
                      CERTIFICATE OF SERVICE

      I hereby certify that on June 15, 2015 a true and correct copy of the
foregoing Motion for Extension to Respond to Motions, was delivered via e-
service to the following:

James P. Allison                   Brent W. Ryan, Esq.
J. Eric Magee                      McElroy, Sullivan & Miller, LLP
Allison, Bass & Magee, LLP         P.O. Box 12127
A. O. Watson House                 Austin, TX 78711
           th
402 W. 12 Street                   Attorneys for Pintail Landfill, LLC
Austin, Texas 78701
Attorneys for Waller County, Texas
and Waller County Commissioners Court


Terry L. Scarborough                    Eric Farrar, Esq.
Michael L. Woodward                     Olson & Olson, LLP
V. Blayre Pena                          Wortham Tower, Suite 600
Hance Scarborough, LLP                  2727 Allen Parkway
400 W 15th #950                         Houston, Texas 77019
Austin, Texas 78701                     Attorneys for City of Hempstead

Carol A. Chaney
Law Office of Carol A. Chaney
820 13th Street
P.O. Box 966
Hempstead, Texas 77445
Attorneys for Citizens Against
the Landfill in Hempstead



                                          /s/ David A. Carp
                                           David A. Carp




                                Page 3 of 3